667 S.E.2d 463 (2008)
David Paul WOODRING
v.
James L. BAKER, Jr., Judge, Glenn Hodges, Clerk.
No. 375P08.
Supreme Court of North Carolina.
August 26, 2008.
David Paul Woodring, Pro Se.
Robert Montgomery. Special Deputy Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Plaintiff on the 14th day of August 2008 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Watauga County:
"Denied by order of the Court in Conference this the 26th day of August 2008."